DETAILED ACTION
	This is a final office action in response to amendments filed 02/21/2022. All claims are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments have overcome the previous 112(f) interpretation. Applicant’s arguments with respect to claims 1, 7 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Takanishi (US 20180050451, IDS) in view of Murakami (US 20120175904).
Regarding claim 1, Takanishi teaches a robot controller (robot controller 4) that controls a robot hand which grips an article with a plurality of gripping portions ([0030] “the picking robot 5 is an aim manipulator of six-axis control and includes a gripper 5b” with [0030] further stating “the picking robot 5 has a function to pick one food product F” and with Fig. 1 showing the gripper comprising two gripping portions), wherein a processor of the robot controller is configured to conduct: a size information acquisition process which acquires size information about the article based on an image obtained by a visual sensor for detecting the article ([0037] “The individual identifier 31 also generates shape information about the shape, including the size, of each identified food product F. The individual identification processing of the individual identifier 31 can be implemented by conventional image recognition technology” with [0036] stating that the image is obtained by the camera 2 and with [0024] stating that this processing is completed by the upper-level controller 3); and a gripping adjustment process which changes, in response to the size information, or a gripping force of the gripping portions in the gripping state ([0057] “based on the arrangement information, the shape information, and the estimated weight information of each of the individual food products F to be conveyed, the work planner 33 calculates a position, a direction, and a holding force for the gripper 5b to hold each individual food product F”). 
Takanishi does not explicitly teach wherein the processor is configured to control the robot hand to grip the article while the article is being conveyed by a conveyer device.
Murakami teaches wherein the processor is configured to control the robot hand to grip the article while the article is being conveyed by a conveyer device ([0051] discusses a robot hand which grips articles to perform work as the article is moved along a manufacturing line where it is supported that the manufacturing line is a conveyor device in paragraph [0004] discusses the products of a manufacturing line as being carried on the line).
Takanishi teaches a robot which changes a gripper based on the size of the article. Murakami teaches a robot hand which changes the distance between fingers sections according to the size of an object [0009] where the objects are conveyed along a manufacturing line. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the invention of Takanishi and modify it with the manufacturing line of Murakami as Murakami teaches that having robots that can adjust the size of the gripper along a manufacturing line can simplify the manufacturing line [0051].

Regarding claim 2, Takanishi teaches wherein the size information is an area value of a region detected as the article in the image ([0037] discusses detection of the arrangement of the identified food products including shape information and position within a coordinate system with Fig. 5 showing the identification incorporating the area of the product). 

Regarding claim 3, Takanishi teaches wherein the size information is dimension data about a region detected as the article in the image ([0037] discusses detection of the arrangement of the identified food products including shape information and position within a coordinate system where the shape and position of the product are interpreted as dimension data). 

Regarding claim 5, Takanishi teaches wherein the robot hand has a hand control device that changes or the gripping force in a plurality of levels, the robot controller comprises a storage unit that stores a table or a formula correlating values of the size information with the plurality of levels ([0038] levels A to E with Fig. 7 showing an artificial neural network used to correlate the size information with the estimated weight level with [0040] further discussing creating this level template using a learning mode), and the processor uses, in the gripping adjustment process the table or the formula to transmit, to the hand control device, a control signal for setting the gripping distance or the gripping force to a level, among the plurality of levels, in response to the size information ([0074] discusses setting a holding force on the basis of the estimated weight of the product with [0038] discusses categorizing the estimated weight of each of the products into levels A to E with [0039] discussing this categorization being done on the basis of the shape information of the product). 

Regarding claim 6, Takanishi teaches wherein the processor is changes, in the gripping adjustment process, values of the size information corresponding to each of the plurality of levels based on a distribution of the size information about a plurality of the article in the image or in a plurality of images ([0074] discusses setting a holding force on the basis of the estimated weight of the product with [0038] discusses categorizing the estimated weight of each of the products into levels A to E with [0039] discussing this categorization being done on the basis of the shape information of the product and with Figs. 5 & 6 showing this is done for a plurality of products within the image). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takanishi in view of Murakami and further in view of Battles (US 20170369244).
Regarding claim 4, modified Takanishi teaches determining the boundary of a product to be picked by a manipulator as described above but does not explicitly teach wherein the dimension data is perimeter data about the region detected as the article in the image. 
Battles teaches wherein the dimension data is perimeter data about the region detected as the article in the image ([0064] discusses determining the perimeter of an object to be picked up by a gripper).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the picking system of modified Takanishi and further modify it with the perimeter boundary of Battles as Battles teaches that determining the perimeter of the object can allow for the determination of a coordinate position of the object that should be used to pick up the object making the system more efficient [0079]. 

Claims 7-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takanishi in view of Yamada (US 20170282363).
Regarding claim 7, Takanishi teaches a robot controller (robot controller 4) that controls a robot hand which grips an article with a plurality of gripping portions ([0030] “the picking robot 5 is an aim manipulator of six-axis control and includes a gripper 5b” with [0030] further stating “the picking robot 5 has a function to pick one food product F” and with Fig. 1 showing the gripper comprising two gripping portions), the robot controller comprising: a size information acquisition process which acquires size information about the article ([0037] “The individual identifier 31 also generates shape information about the shape, including the size, of each identified food product F. The individual identification processing of the individual identifier 31 can be implemented by conventional image recognition technology” with [0036] stating that the image is obtained by the camera 2); a gripping adjustment process which changes, in response to the size informationor a gripping force of the gripping portions in the gripping state ([0057] “based on the arrangement information, the shape information, and the estimated weight information of each of the individual food products F to be conveyed, the work planner 33 calculates a position, a direction, and a holding force for the gripper 5b to hold each individual food product F”); and a learning process that performs learning for improving the gripping state based on the size information and information about the observed gripping state in which the robot hand grips the article (the weight estimator 32 performs machine learning using an artificial neural network to perform weight estimation processing that is based on the shape information of each pickable individual food product F). 
Takanishi teaches a robot gripping objects based on size information and a learning process improving the gripping state but does not explicitly teach a receiving process which receives at least one of information about an observed gripping state obtained by imaging, with an imaging device for observation, a state of gripping the article when the robot grips the article, and information about an observed gripping state obtained by an observer who observes a state of gripping the article when the robot grips the article; and the learning process being based on the information obtained by the receiving process.
Yamada teaches a receiving process which receives at least one of information about an observed gripping state obtained by imaging, with an imaging device for observation, a state of gripping the article when the robot grips the article, and information about an observed gripping state obtained by an observer who observes a state of gripping the article when the robot grips the article ([0036]-[0038] discusses the information processing apparatus recognizing states of the target object based on a measured change of the end effector where the system uses a vision sensor such as a camera to obtain measurements of the displacements of fingers of a gripping unit as it’s gripping a target object where the information processing apparatus is interpreted as the observer); and the learning process being based on the information obtained by the receiving process ([0040]-[0041] discuss storing the measurements of the fingers of the gripping unit into a table to be used to recognize if a target object can be gripped).
Takanishi teaches a robot gripping objects based on size information and a learning process improving the gripping state. Yamada teaches using an image sensor to determine gripping states of an article and a learning process using the determined gripping states. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of Takanishi and modify it with the observed gripping states of Yamada as Yamada teaches that this allows for classification of the different objects which can allow for arrangement of the target objects according to their classification making the overall system more efficient [0042].

Regarding claim 8, Takanishi teaches wherein the processor is configured to conduct an output process that outputs a result of the learning (Fig. 2 depicts the control diagram showing the [0040] discusses using the weight sensor 7 in the learning mode to determine the output data (weight) corresponding to the shape information of the product). 

Regarding claim 14, Takanishi teaches the processor is configured to conduct a quality receiving process that receives results about a quality of the article obtained in a quality inspection step; and the learning process uses the results about the quality ([0040] discusses the learning mode including a correlation made between shape of the product and the weight of the product as weighed by the weight sensor and then using this learned correlation to adjust future weight estimations where the measured weight of the article is interpreted as the quality of the article (supported by paragraph 44 describing the quality as an average weight of articles) and the weighing of the product is the quality inspection step).

Claims 9-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takanishi in view of Yamada and further in view of Yamazaki (US 20190184554).
Regarding claim 9, Takanishi teaches wherein the robot controller is configured to output the result of the learning to another robot controller and ([0072] states “The details obtained in the machine learning (such as adjusted internal parameters) can be copied into the weight estimator 32 of another picking system 1 in which no weight sensor 7 is provided”). 
Modified Takanishi does not explicitly teach receiving a result of learning from the other robot controller. Yamazaki teaches receiving a result of learning from the other robot controller ([0045] discusses acquiring training data from other apparatuses communicating with the server with [0078] further stating that the learning different processes to determine the learned model can be completed within an apparatus in communication with the server).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the gripping system of modified Takanishi and further modify it with the server system of Yamazaki as this allows for the model to communicate with multiple apparatuses allowing for a more efficient system. 
Regarding claim 10, modified Takanishi teaches a gripping system with a learning model as described above but does not explicitly teach wherein the robot controller is configured to output the result of the learning to a host computer system and to receive a result of learning from the host computer system.
Yamazaki teaches wherein the robot controller is configured to output the result of the learning to a host computer system and to receive a result of learning from the host computer system ([0045] and Fig. 9 show the system communicating training data and the learned model between a server and the controller of the gripping apparatus where the server is interpreted as a host computer system with [0078] further stating that the learning different processes to determine the learned model can be completed within an apparatus in communication with the server). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the gripping system of modified Takanishi and further modify it with the server system of Yamazaki as this allows for the model to communicate with multiple apparatuses allowing for a more efficient system. 

Regarding claim 11, Takanishi teaches a system comprising: 
a robot controller that controls a robot hand for gripping an article ([0030] “the picking robot 5 is an aim manipulator of six-axis control and includes a gripper 5b” with [0030] further stating “the picking robot 5 has a function to pick one food product F” and with Fig. 1 showing the gripper comprising two gripping portions); 


a learning process that performs, based on size information about the article and the information about the (the weight estimator 32 performs machine learning using an artificial neural network to perform weight estimation processing that is based on the shape information of each pickable individual food product F); and an output process that outputs a result of the learning  
Takanishi teaches a gripping system with a learning model as described above but does not explicitly teach a host computer system capable of communicating with the robot controller; a receiving process which receives at least one of information about an observed gripping state obtained by imaging, with an imaging device for observation, a state of gripping the article when the robot grips the article, and information about an observed gripping state obtained by an observer who observes a state of gripping the article when the robot grips the article; and the learning process being based on the information obtained by the receiving process; an output unit that outputs a result of the learning to the host computer system; and the host computer system accumulating the result of the learning received from the robot controller.
Yamazaki teaches a host computer system capable of communicating with the robot controller (Fig. 9 depicts an exemplary control system where the robot controller is in communication with a server); an output unit that outputs a result of the learning to the host computer system (Fig. 9 depicts the robot controller communicating with the server with [0045] discussing the system communicating training data and the learned model between a server and the controller of the gripping apparatus where the server is interpreted as a host computer system with [0078] further stating that the learning different processes to determine the learned model can be completed within an apparatus in communication with the server); and the host computer system accumulating the result of the learning received from the robot controller (Fig. 9 shows the model storage unit 15 within the server).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the gripping system of Takanishi and modify it with the server system of Yamazaki as this allows for the model to communicate with multiple apparatuses allowing for a more efficient system. 
Yamakazi does not explicitly teach a receiving process which receives at least one of information about an observed gripping state obtained by imaging, with an imaging device for observation, a state of gripping the article when the robot grips the article, and information about an observed gripping state obtained by an observer who observes a state of gripping the article when the robot grips the article; and the learning process being based on the observed information.
Yamada teaches a receiving process which receives at least one of information about an observed gripping state obtained by imaging, with an imaging device for observation, a state of gripping the article when the robot grips the article, and information about an observed gripping state obtained by an observer who observes a state of gripping the article when the robot grips the article ([0036]-[0038] discusses the information processing apparatus recognizing states of the target object based on a measured change of the end effector where the system uses a vision sensor such as a camera to obtain measurements of the displacements of fingers of a gripping unit as it’s gripping a target object where the information processing apparatus is interpreted as the observer); and the learning process being based on the information obtained by the receiving process ([0040]-[0041] discuss storing the measurements of the fingers of the gripping unit into a table to be used to recognize if a target object can be gripped).
Modified Takanishi teaches a robot gripping objects based on size information and a learning process improving the gripping state. Yamada teaches using an image sensor to determine gripping states of an article and a learning process using the determined gripping states. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of modified Takanishi and modify it with the observed gripping states of Yamada as Yamada teaches that this allows for classification of the different objects which can allow for arrangement of the target objects according to their classification making the overall system more efficient [0042].

Regarding claim 12, modified Takanishi teaches a gripping system with a learning model as described above but does not explicitly teach wherein the host computer system is configured to transmit, to the robot controller, a result of learning performed in the host computer system using the received result of the learning. 
Yamazaki teaches wherein the host computer system is configured to transmit, to the robot controller, a result of learning performed in the host computer system using the received result of the learning ([0045] discusses the system communicating training data and the learned model between a server and the controller of the gripping apparatus where the server is interpreted as a host computer system with Fig. 9 showing the learning model being determined within the server and communicated to the robot apparatus).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the gripping system of modified Takanishi and further modify it with the server system of Yamazaki as this allows for the model to communicate with multiple apparatuses allowing for a more efficient system. 

Regarding claim 13, modified Takanishi teaches a gripping system with a learning model as described above but does not explicitly teach wherein the host computer system is configured to transmit, to a robot controller having no learning function, the received result of the learning or a result of learning performed in the host computer system using the received result of the learning.
Yamazaki teaches wherein the host computer system is configured to transmit, to a robot controller having no learning function, the received result of the learning or a result of learning performed in the host computer system using the received result of the learning ([0045] discusses the system communicating training data and the learned model between a server and the controller of the gripping apparatus where the server is interpreted as a host computer system with Fig. 9 showing the learning model being determined within the server and communicated to the robot apparatus that does not have the learning calculation unit where it is interpreted that the learning calculation unit being absent in the robot apparatus is a robot controller having no learning function).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the gripping system of modified Takanishi and further modify it with the server system of Yamazaki as this allows for the model to communicate with multiple apparatuses allowing for a more efficient system. 

Regarding claim 15, Takanishi teaches the processor is configured to conduct a quality receiving process that receives results about a quality of the article obtained in a quality inspection step; and the learning process uses the results about the quality ([0040] discusses the learning mode including a correlation made between shape of the product and the weight of the product as weighed by the weight sensor and then using this learned correlation to adjust future weight estimations where the measured weight of the article is interpreted as the quality of the article (supported by paragraph 44 describing the quality as an average weight of articles) and the weighing of the product is the quality inspection step).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ito (US 20170057092) teaches a picking system where work is conveyed and picked using image analysis.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664